                Case 3:19-cv-05857-SI Document 28 Filed 11/18/19 Page 1 of 2



 1   W. Scott Holleman (#310266)
     Marion C. Passmore (#228474)
 2   BRAGAR EAGEL & SQUIRE, P.C.
     101 California Street, Suite 2710
 3
     San Francisco, California 94111
 4   Telephone: (415) 365-7149
     Fax: (212) 214-0506
 5   Email: holleman@bespc.com
            passmore@bescpc.com
 6
     Attorneys for Movant Fiyyaz Pirani
 7   and Proposed Lead Counsel for the Class
 8

 9
                                   UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11
     TYLER DENNEE, Individually and On Behalf of   Case No. 3:19-cv-05857-SI
12   All Others Similarly Situated,
                                                   CLASS ACTION
13                 Plaintiff,
                                                   CERTIFICATION PURSUANT TO
14         v.                                      LOCAL RULE 3-15
15
     SLACK TECHNOLOGIES, INC., STEWART             Date:        January 10, 2020
16   BUTTERFIELD, ALLEN SHIM, BRANDON              Time:        10:00 a.m.
     ZELL, ANDREW BRACCIA, EDITH COOPER,           Courtroom:   1, 17th Floor
17   SARAH FRIAR, JOHN O’FARRELL,                  Judge:       Honorable Susan Illston
     CHAMATH PALIHAPITIYA, and GRAHAM
18   SMITH,
19
                   Defendants.
20

21

22

23

24

25

26
27

28

30

31                                                            Case No. 3:19-cv-05857-SI
                           CERTIFICATION PURSUANT TO LOCAL RULE 3-15
                Case 3:19-cv-05857-SI Document 28 Filed 11/18/19 Page 2 of 2



 1          Pursuant to Northern District Local Rule 3-15, the undersigned certifies that as of this date,
 2   other than the named parties and lead plaintiff movant Fiyyaz Pirani, there is no such interest to report.

 3

 4   DATED: November 18, 2019                              Respectfully submitted,

 5                                                         BRAGAR EAGEL & SQUIRE, P.C.
 6                                                         /s/ W. Scott Holleman
                                                           W. Scott Holleman (SBN 310266)
 7                                                         Marion C. Passmore (SBN 228474)
                                                           101 California Street, Suite 2710
 8                                                         San Francisco, California 94111
                                                           Telephone: (415) 365-7149
 9                                                         Email: holleman@bespc.com
                                                                    passmore@bespc.com
10

11                                                         Attorneys for Movant Fiyyaz Pirani and
                                                           Proposed Lead Counsel for the Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30

31                                               2                Case No. 3:19-cv-05857-SI
                            CERTIFICATION PURSUANT TO LOCAL RULE 3-15
